DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statements (IDS) submitted are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13, line 3 recites “at least one pressure regulating valve” but all subsequent usage changes to “the pressure regulating valve”.  Since there can be multiple valves it isn’t clear if each of the subsequent ‘valves’ are the same valve, or a different valve.    Consider changing subsequent uses of “the pressure regulating valve” to either ‘a pressure regulating valve of the at least one pressure regulating valves” making clear which valve is being referred to.
	Remaining claims rejected due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Cain (U.S. Publication No. 2003/0154763, hereinafter Cain).
	With respect to Claim 13, Cain discloses a process [see fig 3 unless otherwise noted] for testing a fire suppression system comprising the following steps:
a) connecting at least one pressure regulating valve [45] to a fluid conduit [31] which is a supply line located on a single floor;
b) disconnecting sprinkler heads [para 18] from said fluid conduit; 
c) flowing water through the pressure regulating valve; [para 21]
d) determining the flow rate through the pressure regulating valve; [para 23]
e) determining the pressure downstream of the pressure regulating valve; [para 23]
f) stopping testing; and [para 21, opened for a set time then stopped]
g) reporting the results.  [para 23 registering details].

	With respect to Claim 15, Cain discloses the process as in claim 13, wherein said step of connecting at least one container [pipe from 38 to 45] to said at least one valve [45] comprises connecting at least one pressurized container [para 21 large pressure from inlet side] to said at least one first valve.
	With respect to Claim 18, Cain discloses the process as in claim 13, further comprising coupling at least one container [50] to said fluid conduit.
	With respect to Claim 21, Cain discloses the process as in claim 13, further comprising the step of using a computer [53] to determine whether to replace a pressure regulating valve by determining whether the pressure regulating valve meets preset flow criteria stored in memory in the computer.  See para 23 and 24.
	With respect to Claim 22, Cain discloses the process as in claim 21, wherein said step of determining whether to replace the pressure regulating valve comprises determining whether the testing values in terms of pressure are within a preset pressure range stored in the computer.  See para 23 and 24, plotting the performance will indicate to the user when to replace the valve. 
	With respect to Claim 23, Cain discloses the process as in claim 21, wherein said step of determining whether to replace the pressure regulating valve comprises determining whether the testing values in terms of flow rate are within a flow rate range stored in the computer.  See para 23 and 24.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cain in view of applicant cited GB2280369, hereinafter GB.
	With respect to Claim 16, Cain discloses the process as in claim 13.
	Cain does not disclose that said step of determining the pressure downstream of the pressure regulating valve comprises determining a pressure in a differential pressure sensor positioned adjacent to said pressure regulating valve.
	GB discloses a similar sprinkler system including that said step of determining the pressure downstream of the pressure regulating valve comprises determining a pressure in a differential pressure sensor [30; page 4 para 4] positioned adjacent to said pressure regulating valve [19].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cain to include said step of determining the pressure downstream of the pressure regulating valve comprises determining a pressure in a differential pressure sensor positioned adjacent to said pressure regulating valve for the benefit of having an accurate and reliable way to determine the pressure.
	Further citations will refer to Cain unless otherwise noted.
	With respect to Claim 17, Cain discloses the process as in claim 13.
	Cain does not disclose that said step of determining a flow rate comprises determining a flow rate in a flow meter positioned downstream and adjacent to said pressure regulating valve.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cain to include said step of determining a flow rate comprises determining a flow rate in a flow meter positioned downstream and adjacent to said pressure regulating valve for the benefit of having an accurate and reliable way to determine the flow rate.
	With respect to Claim 23, Cain does not disclose measuring a pressure in the supply line upstream from the pressure regulating valve; and determining a difference in the water pressure upstream from the pressure regulating valve and downstream the pressure regulating valve. 
 	GB discloses a similar sprinkler system including that said step of determining a flow rate comprises determining a flow rate in a flow meter [23; page 4 para 4] positioned downstream and adjacent to said pressure regulating valve [19].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cain to include measuring a pressure in the supply line upstream from the pressure regulating valve; and determining a difference in the water pressure upstream from the pressure regulating valve and downstream the pressure regulating valve for the benefit of ensuring that the pressure is being properly regulated.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cain in view of McGuire et al (U.S. Patent No. 5,804,716, hereinafter McGuire).
	With respect to Claim 19, Cain discloses the process as in claim 14 but does not disclose said step of stopping testing occurs when said container is filled with fluid.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cain such that the step of stopping testing occurs when said container is filled with fluid for the benefit of controlling for the amount of fluid run through the system.  
	With respect to Claim 20, the combination of Cain and McGuire disclose the process as in claim 19, but does not specifically disclose further comprising the steps of pressurizing said container to force said fluid from said container so that said fluid drains from said container.
	The examiner takes official notice as to the existent of pumps that use pressure to drain containers.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Cain and McGuire by adding the steps of pressurizing said container to force said fluid from said container so that said fluid drains from said container for the benefit of speeding up the draining process, and enabling draining in situations where a gravity drain isn’t possible.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cain and GB in further view of McHugh (U.S. Patent No. 4,971,109, hereinafter McHugh).
	With respect to Claim 25, neither Cain or GB disclose further comprising the steps of providing at least one three-way valve along the supply line; allowing water to flow from said at least one three-way valve into a container during testing.
	McHugh discloses a similar sprinkler system that provides at least one three-way valve [column 22, lines 63-68] along the supply line; allowing water to flow from said at least one three-way valve into a container during testing.
.
Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive.
	On page 6, the applicant argues that they amended claims 19 and 20, when they have not been amended.  
	On page 6, the applicant argues that the prior art do not teach “that the line is being test in a single floor”.  This is not claimed.  Currently only the supply line needs be on a single floor.  See claim 13, line 4 “a supply in located on a single floor”.  Cain shows a supply line, 31 on a single floor.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                             
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855